53 N.J. 496 (1969)
251 A.2d 441
ORADELL VILLAGE, ESQUIRE ESTATES, INC., POVERSHON CONSTRUCTION CO., INC., SOUTHFIELD HOMES, INC., BROOKLAWN GARDENS, INC., NEW JERSEY CORPORATIONS, AND RICHARD GEIGER AND WILSON KAPLAN, t/a WAYNE VILLAGE, PLAINTIFFS-APPELLANTS,
v.
TOWNSHIP OF WAYNE, A MUNICIPAL CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 18, 1969.
Decided March 31, 1969.
Mr. Oscar R. Wilensky argued the cause for appellants (Messrs. Cole and Geaney, attorneys; Mr. Harvey Blicksilver, of counsel).
Mr. Jerome A. Vogel argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Mountain in the Chancery Division, reported at 98 N.J. Super. 8, and the reasons expressed in the per curiam opinion of the Appellate Division, reported at 101 N.J. Super. 403.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.